MEMORANDUM OPINION

                                                            No. 04-05-00183-CV

IN RE MICHAEL KENNEDY

Original Mandamus Proceeding





PER CURIAM

Sitting:            Sarah B. Duncan, Justice
                        Karen Angelini, Justice 
                        Phylis J. Speedlin, Justice

Delivered and Filed:   April 13, 2005

PETITION FOR WRIT OF MANDAMUS DENIED

            The court has considered relator’s petition for writ of mandamus filed on March 28, 2005. 
The court is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of
mandamus is denied.  Relator shall pay all costs incurred in this proceeding.


                                                                                                PER CURIAM